Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the Amendment filled on 09/15/2022. The amendment has been entered. Claims 1, 4, 6 and 10 have been amended and claim 3 has been cancelled. Claims 1, 2 and 4-10 are pending, with claim 1 being independent in the instant application.
Response to Arguments
3.	Applicant's Arguments/Remarks filed on 09/15/2022 on page 6-7 regarding
35 U.S.C. 101 rejections have been fully considered and are found persuasive in view
of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous rejection regarding 35 U.S.C. 101 being withdrawn in this current office action.
	Applicant's Arguments/Remarks on page 7 regarding 35 U.S.C. 112 rejections have been fully considered but found unpersuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous rejection regarding 35 U.S.C. 112 (b) being maintained and amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 112).
	Applicant's Arguments/Remarks filed on pages 8-10 regarding 35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. However, a new ground of rejection is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for
pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “simplified terrain acquired by the CFD numerical simulation …” and in last limitation “implement the wind field downscaling calculation”. there is insufficient antecedent basis for these limitations in the claim 1, make the scope of the claim indeterminate.
Therefore, the independent claim 1 and dependent claims 2 and 4-10 are rejected under 35 U.S.C. 112(b) as indefinite, since the dependent claims do not cure the deficiency.

	Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1,2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over an NPL paper “A simple and efficient procedure for the numerical simulation of wind fields in complex terrain” by Massimiliano Burlando et al. (hereinafter Burlando) and in view of a Journal “Refined numerical simulation in wind resource assessment” by Xue-Ling Cheng et al. (hereinafter Cheng, published in 2015) and further in view of an NPL “Low-speed wind tunnel testing” by Jewel B. Barlow et al. (hereinafter Barlow, published in 1999).
Regarding claim 1, Burlando teaches A wind field dynamic downscaling method based on aerodynamic parameters of simplified terrain, (Burlando discussed in 1st page under ‘Abstract’, to perform the numerical simulation of the atmospheric boundary layer, the explicit simulation of turbulent flows in actual complex terrain is generally very complicated and time consuming for many environmental applications, therefore a multi-step procedure for simulating wind fields being proposed to develop simpler and more efficient application oriented techniques. Once the necessary meteorological input is obtained, the mass-consistent modelling technique is used to perform high-resolution mean wind flow simulations and a procedure based on a generalization of the local logarithmic law-of-the-wall over complex terrain is used to estimate the effective parameters characterizing the simulated wind profiles. It has been disclosed in page 418 under ‘Introduction’: “Atmospheric motions occur over a range of spatial scales of the order of 1010, from the largest planetary scales of the order of the terrestrial circumference down to the turbulence scales … larger domains and/or longer integration periods, the models currently used for simulating or forecasting the atmospheric system are able to span a set of spatial and temporal scales that ranges over a maximum of three orders of magnitude … Nested-grid domains have become common in meteorological models: very well known is the practice of nesting a limited area model (LAM) into a general circulation model. Further, it has been mentioned in page 419 (at last para), the present paper proposes a procedure for simulating the mean wind flow and the turbulence fields by means of a multi-step procedure and performing high-resolution simulations of the mean wind speed v(x) taking into account in atmospheric boundary-layer theory. It has been discussed in page 421, under section 2.1 (at 2nd para), an approach can be used to construct the field measurements, is a systematic use of outputs of larger scale and lower resolution numerical weather prediction models, such as LAMs. In other words, the diagnostic model is nested into the LAM or it is used to “downscale” the wind fields produced by the prognostic or dynamic model. Burlando teaches dynamic downscaling method or procedure being used on a wind field based on aerodynamic parameters of simplified terrain (mean wind speed is the ‘aerodynamic parameters’ for simulating the mean wind flow and the turbulence fields to perform high-resolution simulations of the mean wind speed i.e. a multi-step procedure being proposed to develop simpler and more efficient techniques for simulating the wind fields in the simplified terrain).
wherein Burlando teaches the method comprises steps of: 5numerically simulating the simplified terrain based on computational fluid dynamics to obtain the aerodynamic parameters of the simplified terrain; (Burlando discussed in 1st page under ‘Abstract’, to perform the numerical simulation of the atmospheric boundary layer, the explicit simulation of turbulent flows in actual complex terrain is generally very complicated and time consuming for many environmental applications, therefore a multi-step procedure for simulating wind fields being proposed to develop simpler and more efficient application oriented techniques. It has been discussed in page 419 (at last para), the present paper proposes a procedure for simulating the mean wind flow and the turbulence fields by means of a multi-step procedure and performing high-resolution simulations of the mean wind speed v(x) taking into account in atmospheric boundary-layer theory and time series of the turbulence field v (x; t) are simulated by the Monte Carlo technique. Further, in page 420 under section 2, it has been discussed, the first step of the proposed procedure consists in constructing a coarse initial field in order to simulate high-resolution average wind fields. This coarse initial field can be provided by the output of an appropriate LAM (limited area model), i.e., by a larger scale and lower resolution numerical weather prediction model. The second step consists in simulating the high-resolution average wind field, i.e., the deterministic 3D motion field with time scales from minutes to days and spatial scales from hundreds of meters on. The use of prognostic (or dynamical) models, i.e., models that integrate the non-linear hydrodynamic equations of motion in a numerical framework, would be suitable from a physical point of view. Diagnostic models follow two main modelling approaches: the steady-state solution of the linearized Navier Stokes equations and the reconstruction of three-dimensional wind fields based on satisfying the physical constraints of mass-conservation. Therefore, Burlando teaches 5numerically simulation has been performed on the simplified terrain based on computational fluid dynamics (e.g. hydrodynamic equations of motion, linearized Navier Stokes equations being used in the proposed dynamic modelling) to obtain the aerodynamic parameters of the simplified terrain (simulations of the mean wind speed v(x) taking into account in atmospheric boundary-layer theory and time series of the turbulence field v (x : t) are simulated by the Monte Carlo technique)).
Burlando teaches redistributing a wind speed at a corner point of a mesoscale grid within a downscaling grid based on terrain elevation data, … and the aerodynamic parameters, to implement the wind field downscaling calculation. (Burlando discussed in page 418-419, under ‘Introduction’, in order to obtain a statistically significant description of the wind field in a particular area, a possible strategy to circumvent this problem consists in simulating the wind flow down to a certain suitable length/time scale and the simplification is often performed by decomposing the instantaneous wind velocity v(x; t), x and t being the position in space and time, respectively, into two parts: a slow component, v¯(x), characterized by smooth variations in time and space, deterministically related to the initialization parameters adopted for the simulation. The typical power spectrum of the horizontal wind velocity is often characterized by the presence of two well-separated regions, i.e., the turbulent scales and the atmospheric mesoscale and synoptic scales of motion, divided by a spectral gap. It has been discussed in page 422-423 under section 2.3, the mean wind velocities for the simulation experiments carried out in this work are produced by the mass-consistent code WINDS (Wind-field Interpolation by Non-Divergent Schemes). Typical horizontal dimensions of the computational volume of WINDS fall in the range of 103–104 km2, while the top is decided with respect to the highest topographical elevation and the height of the planetary boundary layer. The WINDS code is written in sigma-levels along the vertical axis, that are terrain following near the terrain surface and flat at the top of the simulation domain. These coordinates allow better representation of the surface flow field. Different initialization procedures and algorithms have been developed and included in the code WINDS. This makes it possible to perform flow simulations using various types of data such as, upper level winds, and simulated wind profiles by other coarser grid models. When the WINDS code is initialized with SODAR profiles or LAM wind fields, the first guess wind field is constructed with the available wind profiles interpolated on the finer WINDS grid above the surface layer (SL). In order to provide a more detailed mean wind field, a nesting of a higher resolution simulation into a lower resolution one is developed and implemented in WINDS. Further, it has been mentioned in page 425 under same section 4, the probabilistic description and the simulation of the fast varying component of the wind velocity and such a wind component is identified as a random process v’(x, t), defined over the spatial domain D. The probabilistic representation of the process v’ would require the knowledge of the infinite-order joint probability distribution of the components of v’ in any point of its domain. It is customary to adopt a second-order representation of v’ and assuming a joint-Gaussian distribution for any pair of values of v’ (x1, t1) and v’ (x2, t2). All the models describe the turbulence v’ at any point x in D referring to its Cartesian components v’1, v’2, v’3 representing, respectively, the longitudinal, lateral and vertical turbulence components. 
It is considered from the above discussion, the wind speed is distributed at the corner point of a mesoscale grid (by using the joint probability distribution of the components of v’ i.e. wind velocity and wind component is identified as a random process v’(x, t) in any point of its domain D. Therefore, wind speed v’, is distributed among the ‘Cartesian components’ v’1, v’2 representing, the longitudinal, lateral points (considered as corner point of grid) respectively, because typical power spectrum of the horizontal wind velocity is often characterized by the presence of well-separated region such as ‘mesoscale’). The simulation experiments implemented with the mean wind velocities or average wind speed (aerodynamic parameter), and computed the downscaling calculation (a nesting of a higher resolution simulation into a lower resolution one is developed and implemented on detailed mean wind field, using WINDS (Wind-field Interpolation by Non-Divergent Schemes), within the downscaling grid ‘WINDS grid’. Therefore, it is understood that wind speed redistributed by using ‘joint-Gaussian distribution’, turbulence v’ at any point x in domain/area D referring to its Cartesian components v’1, v’2, as two corner points of mesoscale grid, based on the terrain elevation data (e.g. 103–104 km2) and the aerodynamic parameter (e.g. mean wind velocities or average wind speed))
However, Burlando doesn’t explicitly teach numerically simulating the simplified terrain … which are made off-line by using a software which could be implemented by means of a general hardware platform and using a turbulence model to perform the numerical simulation; redistributing a wind speed … within a downscaling grid based on … land use type data.
	Cheng teaches numerically simulating the simplified terrain … which are made off-line by using a software which could be implemented by means of a general hardware platform and using a turbulence model to perform the numerical simulation; (Cheng discussed in page 60-62 under section 2, In Fig. 1, an approach  based on off-line one-way nesting between a meteorological model, WRF model (Weather Research and Forecasting), and a commercial CFD model, FLUENT, was applied to perform fine-scale wind simulations over real complex terrain. The FLUENT simulation was performed in the RANS (Reynolds Averaged Navier–Stokes) framework. The result calculated by CFD using the (RANS) equation with a turbulence model was found to be the best. The turbulence closure model adopted in the FLUENT simulation was the realizable k-ε model, which is the best one among all the k-ε models integrated in FLUENT. Here, Cheng taught the numerical simulation being performed by off-line approach using the FLUENT software, which is implemented in a general hardware platform and a turbulence model. The turbulence closure model was adopted in the FLUENT simulation (which was performed in the RANS or Reynolds Averaged Navier–Stokes framework)).
	Cheng teaches redistributing the wind speed … within a downscaling grid based on … land use type data. (According to the Specification of current application at para [00551], Applicant mentioned “land use type data” adopts the global 30-meter ground-surface coverage 15data (GlobeLand30). Cheng discussed in page 60 under section 1, a coupled model system is used involving a meteorological model, WRF (Weather Research and Forecasting model), and a commercial CFD model, FLUENT software, to perform fine-scale wind simulations over realistic complex terrain. In the system, WRF is able to obtain large-scale circulation information from global-scale datasets, such as the National Centers for Environmental Prediction (NCEP) reanalysis dataset, and downscale it through nested-grid techniques to an area covered by FLUENT at regular time intervals. It has been discussed in page 64-67 under section 3, where Fig. 4 shows the FLUENT grids of the terrain of the Poyang Lake region and the area of 6×6 km around each tower is used as the innermost domain for Fluent to calculate the wind field of them separately. The simulation results include the flow field over the six innermost domains every one hour, and the wind velocities at each level of the six towers at intervals of every 15 mins. The coupled model system is used to calculate the distributions of wind resources around the Poyang Lake region. The wind distributions around the six innermost domains being calculated, and Figs. 9(a)-9(d) show the monthly-averaged wind distributions around the six tower regions in January, March, July, September.	 Therefore, Cheng taught redistributing of the wind speed within a downscaling grid based on land use type data (e.g. NCEP reanalysis dataset, being downscaled through nested-grid techniques)).
Therefore, Burlando and Cheng are analogous art because they are related in to have mesoscale model and performing distribution of wind speed based on the numerical simulation in order to get the notable benefit of dynamical downscaling. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Burlando and Cheng before him or her, to modify the redistributing the wind speed based on terrain elevation data and aerodynamic parameters of Burlando, to include the numerical simulation based on off-line approach and redistributing the wind speed based on the land use type data of Cheng. The suggestion/motivation for doing so would have been obvious by Cheng because “An approach based on offline one-way nesting between a meteorological model, WRF, and a commercial CFD model, FLUENT, was applied to perform fine-scale wind simulations … the boundary and initial conditions necessary for driving the FLUENT simulation runs were taken from the simulated results of the WRF model at regular time intervals, ensuring that the boundary conditions for the FLUENT simulations were more realistic … The system was able to provide a detailed distribution of wind resources, and at a better resolution than WRF.” Therefore, it would have been obvious to combine Cheng with Burlando to obtain the invention as specified in the instant claim(s).
	Neither Burlando nor Cheng teaches performing a wind tunnel test to verify the aerodynamic parameters of the simplified terrain obtained by numerical simulation: and the aerodynamic parameters of the simplified terrain acquired by the CFD numerical simulation and wind tunnel test is the average wind speed ratio of the midpoint of the slope;
Barlow teaches performing a wind tunnel test to verify the aerodynamic parameters of the simplified terrain obtained by numerical simulation; and the aerodynamic parameters of the simplified terrain acquired by the CFD numerical simulation and wind tunnel test is the average wind speed ratio of the midpoint of the slope; (According to the Specification of current application at para [00551], Applicant mentioned aerodynamic parameters of the simplified terrain comprise an average wind speed ratio. Barlow disclosed in page 653-655 under section 16.1: “It is necessary to create flows representative of the atmospheric boundary layer over a number of different types of terrain. The properties of the flow are typically described by the vertical distribution of the mean speed … It is generally considered most important to reproduce the vertical distribution of mean speed plus the intensity and scale of the longitudinal component of turbulence … It happens that the time variation of the atmospheric wind as represented by the power spectral density has a low region in the range from a few minutes to a few hours. Figure 16.1 … shows this characteristic. This feature separates what can be considered as "turbulence" to the right of the low region and variations of mean wind speed to the left of the low region. Changes in the simulated mean wind speed are obtained by varying the wind tunnel flow rate. Changes in the turbulence and profile properties are obtained by changes in roughness elements upstream of the test object. Changes in simulated wind direction are obtained by rotating the test object in the wind tunnel. If the actual boundary layer is known at the location of a proposed site, the same boundary layer should be simulated …”. The boundary layer is structured according to Eq. (16.1), where u is the mean velocity at height z and uref the mean velocity at reference height. The boundary layer shape exponent α varies according to the terrain. Wind speed increases with height, while turbulence is greatest near the ground. Several boundary layer profiles are shown in Figure 16.2, the dynamic pressure used for reducing the forces and moments to coefficient form may be taken as an average value over the model, the value noted at the middle of the model. Barlow teaches wind tunnel test being performed to verify the aerodynamic parameters of the simplified terrain obtained by numerical simulation (simulated mean wind speed as aerodynamic parameters are obtained by varying the wind tunnel flow rate and changes in simulated wind direction are obtained by rotating the test object in the wind tunnel) and the aerodynamic parameters of the simplified terrain acquired by the CFD numerical simulation being taught in page 19-20 under section 2.1. Further, the wind tunnel test is the average wind speed ratio of the midpoint of the slope being taught in page 654-655 according to Eq. (16.1) shown in Figure 16.2).
Therefore, Burlando, Cheng and Barlow are analogous art because they are related in performing distribution of wind speed based on the numerical simulation. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Burlando, Cheng and Barlow before him or her, to modify the numerical simulation to obtain aerodynamic parameters of the simplified terrain of Burlando and Cheng, to include verifying the aerodynamic parameters of the simplified terrain in performing wind tunnel test of Barlow. The suggestion/motivation for doing so would have been obvious by Barlow because the book concerns low-speed wind tunnel testing. Aerodynamic down load is most often the main objective for racing automobiles. Automobile companies are interested in knowing how to choose details of external shapes to reduce exterior and interior noise. Aerodynamic influences are substantial in the design because designers attempt to maximize speed, minimize energy requirements, and minimize noise generation. (Barlow disclosed in page 1 under ‘Introduction’). Therefore, it would have been obvious to combine Barlow with Burlando and Cheng to obtain the invention as specified in the instant claim(s).  
Regarding claim 2, Burlando Cheng and Barlow teach The method according to claim 1, characterized in that Burlando teaches the simplified terrain is a two-dimensional simplified terrain including two basic formations, namely, two-dimensional wind speed inflow upslope and two-dimensional wind speed inflow downslope. (Burlando discussed in page 423 under section 2.3, the wind profile expressions are given by equation 1a and 1b, where u¯ and v¯ are the components of the horizontal mean wind velocity along the x-axis and y-axis of a right handed Cartesian co-ordinate system and the vertical component w¯ of the wind speed, directed upward, is usually assumed to be zero in the initial field. Here, the direction of the vertical component of the wind speed is upward or upslope in the two-dimensional Cartesian co-ordinate system. Further, it has been discussed in page 423 under section 2.3, it is possible to assign as input to WINDS code the bi-dimensional field of the variable ‘Obukhov length’. WINDS includes a module for the parameterization of the development of an internal boundary layer (IBL) due to steep changes of the surface roughness parameter. It can be used at the initialization step, to calculate the first-guess vertical wind profiles starting either from surface station or geostrophic level information. The friction velocity, which varies with the fetch downwind of the discontinuity, is estimated by matching the wind speed at the IBL interface. Here, two-dimensional wind speed at the downward direction has been used by the WINDS code, in initialization step to calculate the vertical wind profiles).
	Regarding claim 4, Burlando Cheng and Barlow teach The method according to claim 1, characterized in that Burlando teaches before redistributing the wind speed at the corner point of the mesoscale grid within the downscaling grid based on the terrain elevation data, the land use type data and the aerodynamic parameters to implement the wind field downscaling calculation, the method further comprises: acquiring a mesoscale wind field of a region based on an area-limited numerical weather prediction mode. (Burlando discussed in page 418 under ‘Introduction’, the detection and the prediction of critical wind conditions, due to topographical wind-shear phenomena, for aircraft and high-speed train operations, the evaluation of wind-induced actions on structures, etc. In all these cases, the scales to be resolved usually range from the meso-β scale, which covers 20–200 km length scales corresponding to times of several hours. It has been discussed in page 420-421 under section 2, The first step in constructing a coarse initial field to be used by simple numerical codes, easy-to-use and economical with respect to computer resources, in order to simulate high-resolution average wind fields. This coarse initial field can be provided by the output of an appropriate LAM, i.e., by a larger scale and lower resolution numerical weather prediction model, therefore including more or less baroclinic wind fields. An approach that can be used in order to construct the initial field, field measurements is the systematic use of outputs of larger scale and lower resolution numerical weather prediction models, such as LAMs (limited area model).  In other words, the diagnostic model is nested into the LAM or it is used to “downscale” the wind fields produced by the prognostic model or dynamic model. Therefore, Burlando teaches the mesoscale wind field of a region is acquired/obtained based on an area-limited (e.g. meso-β scale, which covers 20–200 km length scales) numerical weather prediction mode).
	Regarding claim 5, Burlando Cheng and Barlow teach The method according to claim 4, characterized in that Burlando teaches said aerodynamic parameters of the simplified terrain comprise an average wind speed ratio at a midpoint of the slope, and said average wind speed ratio satisfies:       
	                        
    PNG
    media_image1.png
    57
    209
    media_image1.png
    Greyscale

wherein Rix and Riz are the average wind speed ratios of the measured point i in the downwind direction and the vertical direction respectively, Uix and Uiz are the average wind speeds of the measured point i in the downwind direction and the vertical direction respectively, and Uf is the average wind speed of the uniform inflow. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the ‘downwind direction’ as same direction as the wind flows, as an example in ‘horizontal direction’. Moreover, “wind speed ratio at a midpoint of the slope” is considered as average or midpoint wind speed ratio or constant value (variable) at the slope/spectrum (because ratio or proportion of two number or variable is a constant). Burlando discussed in page 421 under section 2.2, The Gauss precision moduli or the weighting factors that adjust the wind field in the horizontal and vertical directions play an important role in representing the atmospheric stability. Using different values for these weighting factors, horizontal and vertical wind velocity can be adjusted to a varying degree. Their ratio governs the relative amount of adjustment of the vertical and horizontal wind components: a ratio equal to one causes no difference between horizontal and vertical adjustment, while larger (smaller) values of it cause adjustment to be effective mainly on the vertical (horizontal) component of the wind field. It has been discussed in page 424, The vertical profile of the horizontal mean velocity modulus, U(z), in a neutrally-stratified turbulent flow and within a constant-stress layer above a flat surface, varies logarithmically with height and follows the log law-of-the-wall given by Equation (2). In the case of non-flat terrain, the interaction between the shear flow and the underlying topography causes surface pressure perturbations characterized by downwind phase shifts with respect to topography and due to the shear flow topography interaction, a net force on the flow, arises and then a transfer of momentum takes place towards the surface, enhanced with respect to the case of flat terrain. The flow will see an effective flat surface over which the basic logarithmic law is restored; in this case, the parameters u∗ and z0 in Eq. 2 are replaced by the effective parameters u*eff and z0eff, enhanced with respect to the flat case. The mean wind speed modulus, UM (z), involves effective parameters smoothly depending on the position along the underlying topography given by Equations (3) and (4), where the factor f (z) accounts for deviations from the purely logarithmic profile due to atmospheric stability. Here, k and factor f (z) are constant, in Eq. (3) and (4) respectively. If the Equation (4) is rewritten like this, U(z) / UM (z) = k or f (z), this equation/expression is equivalent to Rix = Uix / Uf., (UM (z), mean wind speed modulus, a net force on the flow, arises and is effective over the flat surface and considered as equivalent to the average wind speed of the uniform inflow, Uf, in this example). It is considered same type of expression or equation would be applicable for the average wind speed ratio for the vertical direction).
	Regarding claim 6, Burlando Cheng and Barlow teach The method according to claim 5, characterized in that Burlando teaches redistributing the wind speed at the corner point of the mesoscale grid within the downscaling grid based on the terrain elevation data, the land use type data and the aerodynamic parameters to implement the wind field downscaling calculation, comprises: 5assigning the wind speed at the corner point of the mesoscale grid to the downscaling grid; calculating the wind speed at a midpoint of the mesoscale grid based on the downscaling grid with the assignment; (Burlando discussed in page 421 under section 2.1, in order to construct the initial field, field measurements is the systematic use of outputs of larger scale and lower resolution numerical weather prediction models, such as LAMs, i.e. the diagnostic model is nested into the LAM or it is used to “downscale” the wind fields produced by the prognostic model. It has been discussed in page 422-423 under section 2.3, the mean wind velocities for the simulation experiments carried out in this work are produced by the mass-consistent code WINDS. Different initialization procedures and algorithms have been developed and included in the code WINDS. This makes it possible to perform flow simulations using various types of data, such as upper level winds, simulated wind profiles by other coarser grid models, as for example from weather forecast LAMs. When the code is initialized with a constant wind aloft (“geostrophic wind”), the first guess wind field is constructed with vertical wind profiles, relative to a barotropic atmosphere in terms of logarithmic plus polynomial functions of dimensionless height with polynomial coefficients depending on boundary-layer governing parameters. These wind profile expressions are given by Eq. (1a and 1b), where u¯ and v¯ are the components of the horizontal mean wind velocity along the x-axis and y-axis of Cartesian co-ordinate system with the x-axis along the surface stress. The vertical component w¯ of the wind speed, directed upward and the effective wind profiles used in WINDS have been progressively adapted to new results. When the code is initialized with LAM wind fields, the first guess wind field is constructed with the available wind profiles interpolated on the finer WINDS grid above the surface layer (SL), while within the SL log-linear profiles are used which conserve the mass flow in the same layer. 
WINDS code includes a module for the parameterization of the development of an internal boundary layer (IBL) due to steep changes of the surface roughness parameter. The IBL concept takes into account the development of boundary layers following abrupt changes of the surface roughness. It can be used at the initialization step, to calculate the first-guess vertical wind profiles starting either from surface station or geostrophic level information. In order to provide a more detailed mean wind field, a nesting of a higher resolution simulation into a lower resolution one (also called “zooming” procedure) is developed and implemented in WINDS. This zooming procedure consists of performing a first simulation relative to an area (macro-area) which includes the main topographical structures influencing the wind field in the region. Therefore, Burlando teaches the wind speed assigned at the corner point of the mesoscale grid to the downscaling grid (numerical weather prediction models, such as LAMs is used to “downscale” the wind fields and WINDS code is used to initialize or assign the wind speed as mean wind velocities or first guess wind field is constructed with vertical wind profiles related to a barotropic atmosphere in terms of logarithmic plus polynomial functions of dimensionless height and also polynomial coefficients depending on boundary-layer governing parameters, considered as the wind speed get assigned at the center point of the mesoscale grid) 
It is understood from above discussion that wind profile expressions are given by Eq. (1a and 1b), components of the horizontal and vertical mean wind velocity i.e. effective wind profiles or LAM wind fields used or initialized using WINDS code. The first guess wind field is constructed with the available wind profiles interpolated on the finer WINDS grid. Therefore, Burlando teaches the wind speed calculated at the midpoint (as average/mean wind speed being assigned) at the mesoscale grid based on the downscaling grid with the assignment (since first simulation relative to an area “macro-area” influenced the wind field in the region and LAM model (LAM wind field) is a downscaled model/grid)).
Burlando teaches calculating the wind speed at a center point of the mesoscale grid based on the wind 10speed at the midpoint of the mesoscale grid; completing a first downscaling calculation based on the wind speed at the center point of the mesoscale grid. (Burlando discussed in page 425-426 under section 4, the probabilistic description and the simulation of the fast varying component of the wind velocity and such a wind component is identified as a random process v’(x, t), defined over the spatial domain D. The fast component of the wind velocity has been defined as the wind field characterized by periods shorter than T (T being the averaging period) or the period corresponding to the spectral gap. It is customary to adopt a second-order representation of v’ and assuming a joint-Gaussian distribution for any pair of values of v’ (x1, t1) and v’ (x2, t2). All the models describe the turbulence v’ at any point x in D referring to its Cartesian components v’1, v’2, v’3 representing, respectively, the longitudinal (parallel to the ground and aligned to the horizontal projection of the mean wind velocity), lateral (parallel to the ground and orthogonal to the mean wind velocity) and vertical turbulence components. Further, the rms of the turbulence components may be defined generalizing to complex terrain an expression and the standard deviations of the wind speed fluctuations are defined in Eq. (7). The intensity of the turbulence components can be evaluated from the simulated mean wind fields and Eq. 7. The normalized PSD (power spectral density matrix), S∗vi (x; ω) represents the distribution of the spectral power among the harmonics constituting the turbulence component v’i (x, t). A simple and appropriate choice of the parameters are used in these models the turbulence field is a microscale phenomenon almost in equilibrium with the local roughness z0 or with the local effective roughness. Therefore, Burlando teaches the wind speed calculated at the center point of the mesoscale grid based on the wind 10speed at the midpoint of the mesoscale grid (e.g. turbulence components for mean wind velocity along to horizontal and vertical are defined and the standard deviations of the wind speed fluctuations are expressed in Eq. (7)). Further, the first downscaling calculation is completed based on the wind speed at the center point of the mesoscale grid (e.g. normalized PSD (power spectral density matrix) represents the distribution of the spectral power among the harmonics constituting the turbulence component)).
Regarding claim 7, Burlando Cheng and Barlow teach The method according to claim 6, characterized in that Burlando teaches the wind speed at the center point of the 15mesoscale grid comprises a zonal wind speed and a meridional wind speed at the center point of the mesoscale grid; the zonal wind speed at the center point of the mesoscale grid satisfies: 

    PNG
    media_image2.png
    462
    697
    media_image2.png
    Greyscale

(Examiner would interpret the ‘zonal wind speed’ as a pattern along latitudinal lines or in the west–east direction and ‘meridional wind speed’ is considered as a pattern from north to south, or from south to north, along the Earth's longitude lines. According to Drawing Fig. 4 the zonal wind speeds Um,n+1 and Um+2,n+1 are at west and east position of the grid respectively, also the meridional wind speeds Vm+1,n and Vm+1,n+2 are at the south and north position of the grid respectively. Burlando discussed in page 426 under section 4, the standard deviations of the wind speed fluctuations are defined in Eq. (7), where αvi are dimensionless coefficients related to the height with respect to the ground, the atmospheric boundary-layer depth, the Coriolis parameter, and the Obukhov length. The intensity of the turbulence components can be evaluated from the simulated mean wind fields and Eq. 7. It is worth noting that αvi varies with the height according to different laws depending on the stability stratification: in stable and neutral conditions, it decreases on increasing the height above ground level; the situation is more variable in unstable conditions and αvi is significantly greater in unstable than in neutral conditions, while it is slightly lower in stable than in neutral conditions. Further, the coherence function or continuity equation of the same turbulence components in two different points of the space tends to decrease on increasing the distance between the two points. It has been discussed in page 433 under section 5.3, the estimation of the turbulence statistical moments in the simulated volumes implies the preliminary evaluation of the effective friction velocity. This task has been carried out systematically for all the analyzed wind fields, post-processing the simulated vertical mean wind profiles and extracting the relevant data in the points of the domain, namely, the axis of the bridge deck, of the towers and of the cables of the Messina Straits bridge, and the glide paths of the Albenga Airport. Figure 7 shows the turbulence intensities calculated along the bridge axis and it is worth noting that the extremity of the bridge on the Calabrian side is characterized by a higher intensity of turbulence, probably due to the steeper topography in correspondence to the east side of the bridge. Therefore, it understood that unstable conditions happen when higher intensity of turbulence (e.g. due to the steeper topography) at the east side/eastward or zonal direction i.e. zonal wind speed at the at the center point of the mesoscale grid satisfies condition Um+2,n+1 is considered smaller ‘0’, because of higher intensity of turbulence (where the standard deviations of the wind speed fluctuations are defined in Eq. (7) and αvi are dimensionless coefficients decreases (can become the value less than ‘0’) in unstable conditions, when the height above ground level increases) and vice-versa. Therefore, it is understood both of the conditions at this zonal wind speed at the center point of the mesoscale grid or (standard deviations of the wind speed) satisfies Um,n+1 > 0 and Um+2,n+1 < 0. 
       In Fig. 7, the intensity of the longitudinal turbulence calculated along the Messina bridge axis, the simulations correspond to initialization with wind speed aloft of 11 m s−1 and different wind directions where the unstable condition over land can be seen at Fig. 7 (c). It is understood same unstable condition happens in the direction of longitudinal direction, if the intensity of the longitudinal turbulence increase, meridional wind speeds at the midpoints of the two opposite sides in the longitudinal direction are Vm+1,n and Vm+1,n+2 respectively and Vm+1,n+2 < 0, Vm+1,n > 0 (because of higher intensity of turbulence where the standard deviations of the wind speed fluctuations are defined in Eq. (7) and αvi are dimensionless coefficients is decreases in unstable conditions (can become the value less than ‘0’), when the height above ground level increases). Therefore, it is understood both of the conditions (Vm+1,n+2 < 0, Vm+1,n > 0) at the meridional wind speed at the center point of the mesoscale grid satisfies).
Regarding claim 8, Burlando Cheng and Barlow teach The method according to claim 6, characterized in that Burlando teaches after completing the first downscaling calculation based on the wind speed at the center point of the mesoscale grid, redistributing the wind speed at the corner point of the mesoscale grid within the downscaling grid based on the terrain elevation data, the land use type data and the aerodynamic parameters to 5implement the wind field downscaling calculation, further comprises: repeating the assignment and performing the downscaling calculation based on the downscaling grid after the first downscaling calculation until the resolution of the downscaling grid meets the requirement, and calculating the average wind speed of the downscaled wind field based on the downscaling grid with the resolution meeting the 10requirements. (Burlando discussed in page 420-421: “Mass-consistent diagnostic models solve numerically only the three-dimensional continuity equation and generate an Eulerian wind field by satisfying the mass-conservation constraint in every node of the computational domain. First, the wind data are interpolated over the computational mesh, then the interpolated field is adjusted to satisfy mass conservation by minimum possible modifications. More precisely, the first step transforms the observed wind vectors or other suitable initial wind data in a three-dimensional first-guess wind field defined over the whole computational domain. The second step minimally adjusts the first-guess wind field, while imposing the mass-conservation constraint, in order to obtain a final or adjusted 3D wind field. The mathematical framework of most mass-consistent models is based on the variational calculus method, which is to minimize the difference between the initial wind field and the final wind field, such that the final wind field obeys the continuity equation. The Gauss precision moduli or the weighting factors that adjust the wind field in the horizontal and vertical directions play an important role in representing the atmospheric stability. Further, it has been mentioned in page 424 under section 2.3 (at last para), the “final” mass-consistent wind field simulated on the macro-area is then used as a “first-guess” wind field in a smaller area (micro-area) contained within the macro-area. Therefore, Burlando teaches the assignment is repeated and the downscaling calculation is performed based on the downscaling grid after the first downscaling calculation until the resolution of the downscaling grid meets the requirement (since the wind data are interpolated over the computational mesh and the interpolated field is adjusted to satisfy mass conservation by minimum possible modifications, the second step adjusts the first-guess wind field, while imposing the mass-conservation constraint, in order to obtain a final or adjusted 3D wind field, therefore, all of these steps are equivalent to the step of repeating the assignment and performing the downscaling calculation based on the downscaling grid after the first downscaling calculation).
	Further, Burlando disclosed in page 429 under section 5: “The first application is finalized to the definition of the wind field for use in the design project of the Messina Straits bridge. This operation implies the knowledge of the full set of the wind scenarios that can occur during the lifetime of the bridge, ranging from the situations characterized by moderate wind velocities and high probability … The second application is finalized to the detection of critical wind conditions for landing and take-off operations at the Albenga Airport, under synoptic wind conditions and wind-shear phenomena … we are interested at the possibility of synthesizing typical effective wind velocities experienced by aircraft along landing or take-off routes (“glide paths”), the purpose being the establishment of sound rules based on quantitative considerations. The simulations have been carried out assuming a wind field in equilibrium with a wind flow aloft uniform in space and constant in time (“geostrophic wind”) … the wind flow is primarily driven by the surface roughness and the topography, and secondly influenced by the atmospheric stability … the initial fields of the diagnostic wind model have been constructed from the outputs of appropriate LAMs, i.e., from larger scale and lower resolution numerical weather prediction models, therefore including more or less baroclinic wind fields.” Therefore, Burlando teaches the average wind speed of the downscaled wind field is calculated based on the downscaling grid with the resolution meeting the 10requirements (e.g. wind velocities being calculated that is experienced by aircraft along landing or take-off routes or at “glide paths” in order to establish the sound rules based on quantitative considerations such as wind flow driven by the surface roughness and the topography, and influenced by the atmospheric stability. The initial fields of the diagnostic wind model have been constructed from outputs of appropriate LAMs, or from larger scale and lower resolution numerical weather prediction models, i.e. downscaled wind field is calculated or constructed based on the downscaling grid with the resolution meets the 10requirements).
Regarding claim 9, Burlando Cheng and Barlow teach The method according to claim 7, characterized in that Burlando teaches after the resolution meets the downscaling requirement, redistributing the wind speed at the corner point of the mesoscale grid within the downscaling grid based on the terrain elevation data, the land use type data and the 15aerodynamic parameters to implement the wind field downscaling calculation, further comprises: according to the form of logarithmic law of the vertical wind profile, the change of the average wind speed of the downscaled wind field along the vertical direction being expressed as:
                                      
    PNG
    media_image3.png
    75
    221
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    100
    696
    media_image4.png
    Greyscale

    (Burlando discussed in page 423, the first guess wind field is constructed with vertical wind profiles, relative to a barotropic atmosphere in terms of logarithmic plus polynomial functions of dimensionless height z/h (z is the height above the ground and h is the boundary-layer depth) with polynomial coefficients depending on boundary-layer governing parameters. These wind profile expressions are given by Eq. 1 (a and b), where u¯ and v¯ are the components of the horizontal mean wind velocity along the x-axis and y-axis of a right handed Cartesian co-ordinate system with the x-axis along the surface stress, u∗ is the surface friction velocity, κ ≈ 0.4 is the von Kármán constant, z0 is the surface roughness length. The vertical component w¯ of the wind speed, considered as vz is the average wind speed along z-axis of Cartesian co-ordinate system, directed upward. The coefficients ai and bi depend on the stability through the Obukhov length. The stability in WINDS is expressed as an input parameter in terms of the inverse of the Obukhov length for each grid node of the computational domain. Further it has been discussed in page 432, different atmospheric stability conditions have been taken into account through the reciprocal of the Obukhov length, L−1. Moreover, it has been discussed in page 424 under section 3, the vertical profile of the horizontal mean velocity modulus, U(z), in a neutrally-stratified turbulent flow and within a constant-stress layer above a flat surface, varies logarithmically with height and follows the log law-of-the-wall in Eq. 2).
      Regarding claim 10, Burlando Cheng and Barlow teach The method according to claim 6, characterized in that Burlando teaches the height z ranges from 0 to 150 m. (Burlando disclosed in page 430 under section 5.1: “The meteorological data relevant for the study are provided by the anemometer of the Albenga airport near the runway. Therefore, we have decided to use a macro-area, 30 × 25 km2 and discretized by means of a 200 m spaced grid. Inside this domain, a micro-area centered on the macro-area was defined, with an extension of 10×10 km2, and a grid of resolution 100 m both in longitude and latitude. Figure 4 shows the superposition of macro-area and micro-area.” Here, it is considered the “grid of resolution 100 m in latitude” is the height z in the macro area (or the mesoscale grid is situated). Therefore, Burlando teaches the height z ranges from 0 to 150 m (because the grid of resolution is 100 m in latitude)).	

Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A research article “A wind field downscaling strategy based on domain segmentation and transfer functions” by Jordi Barcons et al. disclosed a novel methodology for mesoscale-to-microscale downscaling of near-surface wind fields. The model chain consists on the Weather Research and Forecast mesoscale model and the Alya-CFD Wind microscale model. The downscaling methodology combines precomputed microscale simulations with a mesoscale forecast using a domain segmentation technique and transfer functions. As a result, the downscaled wind field preserves the mesoscale pattern but, at the same time, incorporates local mesoscale sub-grid terrain effects, particularly at valleys and channelling zones. Operational configurations of mesoscale NWP (Numerical Weather Prediction) models use horizontal grid resolutions from tens to∼ 1 km. These terrain discretizations are often insufficient to capture flow effects over complex terrains, where the near-surface winds are strongly influenced by mesoscale sub-grid topographic features. This paper presents an alternative cost-efficient wind field downscaling strategy combines a domain segmentation technique with transfer functions, a concept originally proposed for microscale wind resource assessment over regional scales.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 






/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148